Conviction for selling intoxicating liquor; punishment, one year in the penitentiary.
We regret that the statement of facts in this case was filed too late to be considered. Appellant's notice of appeal is dated November 17, 1930, and the statement of facts was filed February 16, 1931. This was too late.
We find in the record what purports to be a bill of exception complaining of the refusal of a continuance. We are sorry we can not consider said purported bill because it does not bear the approval of the trial court. The only other bill of exception is a copy of the motion of appellant for a new trial and presents nothing for review.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 196